COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 Rosa Serrano d/b/a The Lens Factory,          §               No. 08-15-00044-CV

                      Appellants,              §                  Appeal from the

 v.                                            §            County Court at Law No. 7

 City Bank and Old Republic National Title     §             of El Paso County, Texas
 Insurance Company,
                                               §              (TC# 2015-DCV-1079)
                       Appellees.
                                               §
                                           ORDER
       The Court GRANTS the Appellant’s pro se motion to extend time to file her motion

challenging the trial court’s order which sustained the contest. See TEX.R.APP.P. 20.1(j)(1), (2).

NO FURTHER MOTIONS WILL BE CONSIDERED BY THIS COURT.                                 It is further

ORDERED that Rosa Serrano, pro se, prepare her motion and forward the same to this Court on

or before July 13, 2016.

       IT IS SO ORDERED this 16th day of June, 2016.


                                             PER CURIAM


Before McClure, C.J., Rodriguez and Hughes, JJ.
(Hughes, J., not participating)